FINDING OF FACT AND RECOMMENDATION OF THE CLAIM INVESTIGATOR
In compliance with W.Va. Code §14-2A-12(d) and (e), the Claim Investigator of the Court of Claims finds as follows:
Respectfully submitted April 19, 1994.
1. Annette Clark, age 28, was the victim of criminally injurious conduct on October 10, 1991, near Moundsville, Marshall County. (See Exhibit No. 1).
2. The offender, Daniel Whorton, was driving his vehicle west on Taylor Ridge Road. The offender lost control and drove his vehicle off the roadway approximately fifty feet down an embankment, colliding with the claimant’s mobile home trailer, and into the bedroom where the claimant was asleep with her two-year-old son (See Exhibit No.l).
3. An unidentified person reported the incident to law-enforcement officials on October 10, 1991 (See Application, Section 26).
4. The victim was admitted to Allegheny General Hosptial where she was treated for a spinal cord injury and was diagnosed as a paraplegic (See Exhibit No. 3).
5. The victim is not related to the offender.
6. The offender, Daniel Whorton, was found guilty of DUI. He was sentenced to one year in the Marshall County Jail, and was ordered to pay $200.00 fine with $56.00 in court costs (See Exhibit No. 2).
7. The claimant received a collateral source in the form of insurance in the amount of $174,169.00 which covered her medical expenses (See Application, Section 48).
W.Va. Code §14-2A-3(b) defines “collateral source”, in part as:
“a source of benefits or advantages for economic loss otherwise compensable that the victim or claimant has received, or that is readily available to him, from any of the following sources:
(7) Insurance...
Pursuant to Chapter 14, Articl 2A, Section 12(e) of the West Virginia Code of 1931, as amended, it is the recommendation of the Claim Investigator of the Court of Claims that no award be made for economic loss. However, under W.Va. Code §14-2A-14(g), the claimant is eligible for a noneconomic award for pain and suffering, (see Exhibit No.3), a matter to be considered by the Court in its discretion.
W.F. Man tin CLAIM INVESTIGATOR